[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 21 
The question to be decided is whether the defendant's liability for the rent of the years 1898 and 1899 arose out of a single contract or out of two distinct contracts, and that depends upon the underlying question whether a holding over from year to year, after the expiration of a definite term, is merely an extension or enlargement of the original term, or whether such a holding over constitutes a new term for each year that it continues.
In this jurisdiction it is the rule, settled by long acquiescence, that where several sums or installments are due upon a single contract, they must all be united in one action; and if several suits are brought upon such an indivisible contract, for separate installments after all are due, a recovery upon one will be a bar as to the others. The reason for the rule lies in the necessity for preventing vexatious and oppressive litigation, and its purpose is accomplished by forbidding the division of a single cause of action so as to maintain several suits when a single suit will suffice. (Perry v. Dickerson,85 N.Y. 345, 347; Lorillard v. Clyde, 122 id. 41; Pakas v.Hollingshead, 184 N.Y. 211.) It is to be emphasized, however, that the rule applies only to such claims as are single, entire and indivisible. (Secor v. Sturgis, 16 N.Y. 548, 554.)
The Appellate Division has held that the balance of rent due for the year 1898, and the whole of the rent due for the year 1899, were parts of a single or indivisible demand; that although separate actions might have been maintained for each of the monthly installments as they became due, no such procedure was permissible after they all became due; that the same rule applies to the rent for the years 1898 and 1899 where no action was brought to recover either amount until after all was due; and that the judgment for the rent of 1898 was, therefore, a bar to the action to recover the rent of *Page 23 
1899. The correctness of this reasoning cannot be successfully challenged if the defendant's occupation of the premises during 1898 and 1899 was nothing more than an extension or prolongation of the original term; and it is palpably unsound if the holding over during these years constituted two separate and distinct terms. We must decide, therefore, which of these conditions existed.
A tenant who holds over after the expiration of a definite term for a year or years may be treated by his landlord as a trespasser, or as a tenant from year to year. If the landord elects to treat the tenant as holding over for another year, the conditions of the original lease apply, except as to duration. (Haynes v. Aldrich, 133 N.Y. 287; Adams v. City ofCohoes, 127 id. 175.) Under such a holding over a tenant is bound for another year, not by virtue of an express contract but by implication of law springing from the circumstances. (Herter
v. Mullen, 159 N.Y. 28, 43.) The only logical deduction from the choice thus given to the landlord of treating a holdover tenant either as a trespasser or as a tenant for another year is that each holding over, where acquiesced in by the landlord, constitutes a new term, separate and distinct from those which preceded it, and related to each other only in the conditions of the original lease which the law reads into the new tenancy. Some of the text writers and a few of the earlier decisions seem to have confused the subject by referring to tenancies from year to year, arising by operation of law, as continuations of the original terms, when it would have been more correct to characterize them as new tenancies subject to the original conditions. The later decisions in this court have, however, defined this species of tenancy with a precision that admits of no misunderstanding. In the case of United M. Realty  Impr.Co. v. Roth (193 N.Y. 570, 576) it was held, upon the opinion of Chief Judge CULLEN, that "the right of the landlord to treat the holdover as a tenant for a new term does not spring from the contract of the parties but is the penalty imposed by law upon the trespassing tenant." The same *Page 24 
view was expressed in Judge VANN's dissenting opinion in the following language: "Owing to the previous relations between the parties the law implies a renewal of the obligations dependent on those relations, which measure every detail of the new
contract." (P. 579.)
In the earlier case of Laughran v. Smith (75 N.Y. 205, 210) it was stated to be the settled rule that where a tenant enters under a lease for a year and holds over after the expiration of the term, "The law from the continuance of the possession, implies a contract on the part of the tenant to renew the tenancyfor another year, on the terms of the original holding;" and to the same effect is Schuyler v. Smith (51 N.Y. 309).
The learned Appellate Division apparently based its decision upon three early cases. Two of these, Sherwood v. Phillips
(13 Wend. 479) and Webber v. Shearman (3 Hill, 547), were cases of distress for rent when that remedy was yet in force. But they have no application to the question at bar, because they simply hold that for the purpose of distraining for rent, the period of possession after the expiration of the term may be considered as an enlargement of the original demise. The third case cited in support of the decision of the Appellate Division (People ex rel. Chrome Steel Co. v. Paulding, 22 Hun, 91), was a proceeding to dispossess a tenant and appears to have been decided upon the authority of the two earlier cases referred to. It is evident, however, that in People ex rel. Chrome Steel Co. v. Paulding (supra) the late General Term gave too broad an application to the cases in Wendell and Hill, which were criticised and limited in Austin v. Strong (47 N.Y. 679) affirming the judgment below upon an opinion written by the elder Judge PECKHAM, on file, but not reported in full. In that case the tenant held over for several years after the expiration of the original lease. As a defense to an action for rent he claimed an eviction from part of the premises during one of the years of the original demise. The court held that an eviction in one year constituted no defense to an action for rent where there had been a renewal of the *Page 25 
lease from year to year by reason of the holding over of the tenant. When the case came before the late General Term (Opinion not reported. See Court of Appeals Cases, vol. 310) the court made the following observations: "The counsel for the defendants insist that where the tenant holds over for more than one year, the whole period of holding over shall be regarded as one term and cites as authority Sherwood v. Phillips (supra). For certain purposes that is the rule, for by counting backward it is viewed as one term and the mutual obligations of the parties not being changed during the entire time; for the purposes of pleading and distraining for rent, the landlord can regard it as one term. But it is in fact a new term at the beginning of eachyear, for at the end of each year either party without the assent of the other can terminate the relation existing between them."
Upon principle and authority we conclude that a tenancy from year to year, created by the tenant's holding over after the expiration of his original term, is a new term for each year of such holding over, upon the terms of the original lease so far as they are applicable to the new relation. It follows that a claim for unpaid rent of each year of such a holding over creates a separate and distinct cause of action. That such separate cause of action may be joined in one suit cannot be doubted, but it is equally clear that each may be made the subject of an independent action. The plaintiff might have grouped his several causes of action in a single suit, but he was not obliged to do so, and in bringing separate suits he was strictly within his rights.
The order of the Appellate Division should be reversed, and judgment of the Trial Term affirmed, with costs to the appellant in all courts.